Case 7:18-cv-05798-VB Document 56-1 Filed 12/02/19 Page 1 of 2

 

 

  

 

FOR THE SOUTHERN DISTRICT OF NEW YOR z
BOC Hh

 

 

 

 

 

 

) DATE PILED 7 fe, [30f/ £4
LILIANA CHRISTENSEN, et al. ) \ - . :
)
Plaintiffs, )
v. ECF Case
) Civil Action No. 7:18-cv-05798
GW ASSOCIATES OF NY INC, et al. )
Defendants.
)
)

 

  

SD) ORDER AND JUDGMENT

  

On May 13, 2019, the parties in this Fair Labor Standards Act case filed: 1) a settlement
agreement (Doc. fey a joint statement explaining the basis for the agreement as required by
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (Doc. #39) and 3) a proposed
order approving the settlement, dismissing the action with prejudice and retaining jurisdiction to
enforce the terms of the Settlement agreement (Doc. #39-3).

On May 15, 2019, the Court entered an Order approving the settlement and dismissing the
action. On November 18, 2019, the Court amended its May 15, 2019 Order to clarify that it
retained jurisdiction over enforcement of the Agreement.

Under the terms of the Agreement, Defendants were to commence payment no later than
May 2010, within 10 days of the Court’s approval of the Agreement. Defendants have failed
to make any payments under that Agreement. The Agreement also provides that if “Defendants
fail to provide any of the payments as described in Section 1 by their due date, Plaintiff shall

provide written notice to Defendants’ counsel, Denis Kiely, of such delinquency.” Plaintiff

provided such notice on May 29, 2019. Defendants have nonetheless continued to refuse to make
Case 7:18-cv-05798-VB Document 56-1 Filed 12/02/19 Page 2 of 2

any payments under the terms of the Agreement. The Agreement further provides that “[i]f
Defendants fail to provide the late payment within 7 days of such written notice, or if any check
provided by Defendants is unable to be cashed or deposited due to insufficient funds, Defendants
shall jointly owe Plaintiffs and their Counsel $100,000.00 (the ‘Late Penalty’), payable no later
than 30 days following such breach.” No payments have been made to Plaintiffs following notice
of Defendants’ delinquency.

Plaintiffs now move this Court for enforcement of the Settlement Agreement and for a
judgment in favor of Plaintiffs against the Defendants in the amount of $100,000.00. Having
considered Plaintiffs’ motion and for good cause shown, the Court finds that Defendants owe
Plaintiffs and their Counsel the $100,000.00 Late Penalty provided for in the Agreement, and that
such payment was due by July 5, 2019. Having made no such payment to Plaintiffs and their
Counsel, the Court hereby finds that Defendants are n material breach of the Agreement.

( Gvasts fox wiohor by enfr-causmt of thy Sett want Aprecwont Gn
Therefore the Cour ; enters JUDGMENT against the Defendants, jointly and severally, in favor of

\
the Plaintiffs in the amount of $100,000.00.

The Clete dy pap nce fy Permencte He wrohm (Veo #56),

So Ordered, | e—

Judge Vincent L. Bricce Vincent L. Briccetti
United States District Court Judge

 

Date: i-(3¢ [2214
